In re: Shelton J. Williams & Adam Amos Mack applying for writ of habeas corpus.
Writ not considered. The application is not considered, since this second application does not indicate that the trial court has again been presented with the opportunity to pass upon the contentions urged.
SANDERS, J., concurs in the denial of the writ.
He is of the opinion that the previous action of this court dismissing the application and recalling the order is now final. Since the present application presents nothing new for review, it should be denied.
*697BARHAM, J., is of the opinion the writ should he considered and an evidentiaryhearing ordered.
See State ex rel. Williams v. Henderson, 260 La. 105, 255 So.2d 92.